COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Artis Charles Harrell v. Branch Brinson, Salon Park Dairy Ashford,
                          L.L.C. a/k/a S.P. Dairy Ashford, L.L.C., and Brinson Management
                          Corporation

Appellate case number:    01-13-00313-CV

Trial court case number: 2006-02867

Trial court:              189th District Court of Harris County

Date motion filed:        July 15, 2013

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: August 15, 2013